978 F.2d 1263
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Fred LOGAN, Appellant,v.UNITED STATES of America, Appellee.
No. 92-2336EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 28, 1992.Filed:  November 4, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Fred Logan appeals the district court's order dismissing his action against the United States under the Federal Tort Claims Act.  Logan seeks damages asserting the Veterans Hospital in Columbia, Missouri gave his brother improper care, which contributed to his brother's death.  The district court determined Logan filed his claim after the two-year limitations period expired, 28 U.S.C. § 2401(b) (1988), and dismissed the action for lack of subject matter jurisdiction.


2
Statutes of limitations in actions against the government are not jurisdictional and may be equitably tolled.   Irwin v. Veterans Admin., 111 S. Ct. 453, 457 (1990);   Schmidt v. United States, 933 F.2d 639, 640 (8th Cir. 1991).  The district court correctly determined Logan filed his claim after the two-year limitations period expired, and the record does not provide a basis for equitable tolling.   See Irwin, 111 S. Ct. at 457-58;  Baldwin County  Welcome Ctr. v. Brown, 466 U.S. 147, 151 (1984) (per curiam).  Thus, Logan's action is time-barred.


3
Accordingly, we affirm.